Title: Thomas Jefferson to William Duane, 17 August 1814
From: Jefferson, Thomas
To: Duane, William


          Dear Sir Monticello Aug. 17. 14.
          Since my letter to you  of the 3d I have had occasion to make a remittance to mr Dufief bookseller of Philadelphia out of which I have desired him to pay my arrears for the Aurora, being of two years I believe besides the current year. if you will be so good as to call on him for it within a few days after your reciept of this, the remittance
			 will by that time have got to his hands from Gibson & Jefferson my correspondents of Richmond. if you had any reciever at this last place, the paiment should be very regularly made every year. Accept the assurance of my esteem and respect.
          Th:
            Jefferson
        